Citation Nr: 0712498	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for a disorder of the 
hands and feet.

4.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.

5.  Entitlement to an initial compensable rating for a left 
varicocele.

6.  Entitlement to an initial rating higher than 10 percent 
for a skin condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to December 
2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for a skin condition and 
left varicocele, granted service connection and awarded a 10 
percent disability rating for a right knee disability, 
effective January 1, 2002, and denied his claims for service 
connection for a sleep disorder, a gastrointestinal 
condition, and for a disorder of the hands and feet.  By an 
August 2003 rating decision, the RO increased the disability 
rating for the veteran's skin condition from 0 to 10 percent 
disabling, effective January 1, 2002.

The issues of entitlement to service connection for a 
gastrointestinal disability and a disorder of the hands and 
feet are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a sleep 
disorder.

2.  Since January 1, 2002, the effective date of service 
connection, the veteran's right knee disability has been 
manifested by subjective complaints of pain, and intermittent 
swelling, and objective findings of extension to 0 degrees, 
flexion limited at most to 120 degrees with mild crepitance 
on motion, and tenderness to palpation.  There is no clinical 
evidence of dislocation, instability, locking, or effusion.

3.  Since January 1, 2002, the effective date of service 
connection, the veteran's left varicocele has been productive 
of no more than rare incontinence that does not require the 
use of absorbent materials.

4.  Since January 1, 2002, the effective date of service 
connection, the veteran's skin disorder (tinea barbae of the 
scalp with scarring alopecia) has been manifested by 
subjective complaints of itching and pain, and objective 
evidence of scarring, and exudation on an exposed surface.  
It has not been manifested by constant exudation or constant, 
extensive lesions, or marked disfigurement; nor does it 
involve at least 20 to 40 percent of the entire body, or 20 
to 40 percent of exposed areas affected; nor has it required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total of six weeks or more, but 
not constantly, at any time since the grant of service 
connection.


CONCLUSIONS OF LAW

1.  A claimed sleep disorder was not incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  The criteria for an initial rating higher than 10 percent 
for a right knee disability have not been met since January 
1, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.17a, DCs 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2006).

3.  The criteria for an initial compensable rating for a left 
varicocele have not been met since January 1, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115b, 4.115a, 4.115b, DC 
7529 (2006).

4.  The criteria for an initial rating higher than 10 percent 
for a skin disorder (tinea barbae of the scalp with scarring 
alopecia) have not been met since January 1, 2002. 38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, DCs 7806, 
7813 (as in effect both prior to and as of Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

The veteran contends that he is entitled to service 
connection for a sleep disorder.  The first requirement for 
any service connection claim is evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the record reflects that the veteran has 
complained of difficulty falling asleep due to nighttime 
rumination.  However, the Board finds no evidence of a 
current diagnosis of a sleep disorder.  Therefore, the claim 
for service connection must be denied.  Specifically, neither 
the veteran's service medical records nor post-service 
medical records demonstrate treatment for or a diagnosis of a 
sleep disorder.  On VA examination in September 1999 the 
veteran complained of difficulty falling asleep due to 
restless thoughts, as a result of which he did not experience 
excessive daytime somnolence.  No diagnosis of a sleep 
disorder was made.  There is no further record of complaints 
regarding difficulty sleeping in post-service records dated 
to November 2004.  Absent evidence of current disability, 
service connection for a sleep disorder is not warranted.

The Board has considered the veteran's claim that he has a 
sleep disorder related to his service.  However, as a 
layperson, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for a sleep disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
the veteran timely appealed the ratings initially assigned 
for his right knee disability, left varicocele, and skin 
condition on the original grants of service connection.  The 
Board must therefore consider entitlement to "staged ratings" 
for different degrees of disability in the relevant time 
periods, that is, since the original grants of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

A.  Right Knee Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2006), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's right knee disability has been rated 10 percent 
disabling under DC 5259-5010.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2006).  Diagnostic Code 5259 
pertains to symptomatic removal of semilunar cartilage.  
Diagnostic Code 5010 pertains to traumatic arthritis.  
Diagnostic Codes 5260, which contemplates limitation of 
flexion of the leg, and 5261, which contemplates limitation 
of extension of the leg, are also applicable in this 
instance.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2006).  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5257 
(other impairment of the knee), 5258 (dislocation of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the medical evidence does not show that the 
veteran has any of these conditions.  Specifically, no 
treatment record, or any report of VA examination 
demonstrates any objective finding of subluxation or 
ligamentous laxity.  Additionally, the veteran has not 
reported episodes of locking or dislocation.

Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis), and 5259 (symptomatic removal of 
semilunar cartilage) each provide for a maximum rating of 10 
percent for involvement of a single joint.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010, 5259.  As the veteran is already in 
receipt of the maximum 10 percent rating under DC 5259-5010, 
neither DC 5010 nor 5259 can provide a basis for an increased 
rating in this particular instance.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Treatment records dated from January 2002 to November 2004 
reveal complaints of right knee pain on only one occasion, in 
December 2003.  At that time, the veteran reported a history 
of right knee pain that was worse with extended walking.   
Physical examination of the right knee revealed range of 
motion from 0 degrees extension and to 120 degrees flexion.  
There was no instability or subluxation, and the veteran 
denied locking of the knee.  

On VA examination in September 2001, prior to separation from 
service, the veteran reported a history of having undergone a 
right knee meniscectomy.  He reported that he currently was 
able to walk for any distance, but was unable to play sports 
due to significant pain and swelling afterwards.  He denied 
instability, but reported occasional popping.  Physical 
examination revealed significant joint line tenderness but no 
laxity or instability.  Range of motion of the right knee was 
from 0 to 130 degrees.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the veteran's right knee had 0 
degrees extension, or full extension.  Full extension 
warrants a noncompensable rating.  Accordingly, the veteran 
is not entitled to a rating higher than 10 percent for the 
right knee under DC 5261.  Nor is he entitled to a higher 
rating for the right knee under DC 5260.  At no time has the 
flexion of the right knee been limited to more than 120 
degrees.  Limitation of flexion to 120 degrees or better does 
not warrant a rating higher than 10 percent under DC 5260.  
Accordingly, the veteran is not entitled to a rating higher 
than 10 percent under either DC 5260 or 5261.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, despite evidence that the veteran 
has range of motion limited by pain and lack of endurance 
following repetitive use, there is no credible evidence that 
any pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the right knee being limited in motion to the 
extent required for rating higher than 10 percent.  See 
38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).

The Board appreciates the veteran's complaints regarding the 
severity of his right knee disability.  However, the weight 
of the credible evidence demonstrates that the veteran's knee 
disability has warranted no more than a 10 percent rating 
since January 1, 2002, the effective date of service 
connection.  As the preponderance of the evidence is against 
the claim for an increased initial rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

B.  Left Varicocele

The veteran's left varicocele disability has been rated as 
noncompensably disabling under DC 7599-7529.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2006).  Diagnostic Code 7529 pertains to benign neoplasms of 
the genitourinary system.  These disabilities are to be rated 
as voiding function, or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, DC 7529.  In this case, 
there is no evidence of renal dysfunction but there is 
evidence of increased urinary frequency.  Thus, the veteran's 
left varicocele will be rated based upon the diagnostic 
criteria pertaining to voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a (2006).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day, a 40 percent disability rating is 
warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  38 C.F.R. § 4.115(a).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between 1 and 2 hours, or awakening 
to void three to four times per night.  A 10 percent rating 
contemplates daytime voiding interval between two and three 
hours, or awakening to void two times per night.  38 C.F.R. 
§ 4.115(a).

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

(1) post-void residuals greater than 150 
cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak 
flow rate (less than 10 cc's per second); 
(3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture 
disease requiring periodic dilatation 
every 2 to 3 months.

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year.  38 C.F.R. § 4.115(a).

VA examination in September 2001, prior to separation from 
service, revealed swelling and a soft mass on the veteran's 
left scrotum that looked like varicose veins.  At the time of 
the examination, the veteran reported no problems with 
urinary frequency or urgency.

Treatment records dated from January 2002 to November 2004, 
however, show that the veteran frequently complained of 
urinary urgency and of urination on an hourly basis during 
the day.  At night, he generally had to awake and urinate 
only once.  In May 2002, he was assessed with prostatitis.  
In August 2002, he reported dribbling.  Cystoscopy in August 
2002 was normal.  In December 2003, it was determined that 
his urinary frequency was unlikely an anatomic problem.  
Rather, it was felt that he most likely had a small bladder 
and was environmentally sensitive.  In January 2004, it was 
determined that as it was unlikely that his urinary frequency 
was anatomic, it was unlikely that his left varicocele played 
a role.  There is no clinical evidence that the veteran 
experienced incontinence that required the use of absorbent 
materials.

Records dated from January 2002 to November 2004 do not 
demonstrate chronic cystitis, voiding dysfunction in the form 
of compensable urine leakage, obstructed voiding, or urinary 
tract infections.  In the absence of these manifestations, a 
zero percent rating is warranted.  See 38 C.F.R. § 4.31 
(2006).  While the record does demonstrate urinary frequency, 
the veteran's urinary frequency appears to be unrelated to 
his left varicocele.  Because the veteran's urinary frequency 
is unrelated to his service-connected left varicocele, he 
also does not meet the criteria for a compensable rating 
under this provision of the diagnostic code.

The Board appreciates the veteran's complaints regarding the 
severity of the disability associated with his left 
varicocele disability.  However, the weight of the credible 
evidence demonstrates that his left varicocele has not 
warranted a compensable rating since January 1, 2002, the 
effective date of service connection.  As the preponderance 
of the evidence is against the claim for an increased initial 
rating, the "benefit-of-the-doubt" rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

C.  Skin Condition

The veteran has been diagnosed with tinea barbae of the scalp 
with scarring alopecia.  The RO rated this condition, by 
analogy, under DC 7813, which contemplates disability due to 
dermatophytosis, or tinea barbae.  38 C.F.R. § 4.118, DC 
7813.  Given the nature of the veteran's disability, the 
Board finds that the rating criteria applied by the RO are 
appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 
38 C.F.R. §§ 4.20, 4.21 (2006).  The Board can identify no 
more appropriate diagnostic code and the veteran has not 
identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  Accordingly, the Board will proceed with an analysis 
of the veteran's disability under this diagnostic code.

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  The 
Board will apply the version of the criteria which is more 
favorable to the veteran, subject to the effective date 
limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000).  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

38 C.F.R. § 4.118, as in effect prior to August 30, 2002, 
directs that DCs 7807 through 7819 be rated as for eczema (DC 
7806), dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.

Under DC 7806, as in effect prior to effective August 30, 
2002, a 10 percent rating was warranted for a skin disorder 
with exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for a skin disorder with constant exudation or constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted for a skin disorder with systemic or 
nervous manifestations and ulceration, extensive exfoliation, 
or extensive crusting, or for a skin disorder that is 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (2002).

Under the revised provisions of DC 7806, as in effect from 
August 30, 2002, a 10 percent rating will be assigned where 
at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2006).

On VA examination in September 2001, prior to separation from 
service, the veteran reported a many year history of small 
acne-type lesions at his hairline and on the skin covered by 
his hair (the scalp), some of which had developed keloids.  
Occasionally, he developed lesions also on the posterior of 
his neck.  Otherwise, he had no other skin problems.  
Physical examination revealed moderately severe tinea barbae 
of the scalp that did not result in cosmetic deformity.

Treatment records dated from January 2002 to November 2004 
show continued periodic treatment for a skin disorder of the 
scalp diagnosed by punch biopsy in August 2002 as scarring 
alopecia.  These records do not show constant exudation or 
constant, extensive lesions, or marked disfigurement.  Nor is 
there evidence that the skin disorder involves at least 20 to 
40 percent of the entire body, or 20 to 40 percent of exposed 
areas affected, or that it required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
of six weeks or more, but not constantly, at any time since 
the grant of service connection.

The veteran again underwent VA examination in August 2003.  
Physical examination revealed patchy loss of hair in the 
scalp area due to scarring alopecia.  It was noted, however, 
that the hair loss was covered by the rest of the veteran's 
hair and that the hair loss and skin condition did not cause 
disfigurement.  There was no distortion of the ears, lips, 
forehead, chin, or cheeks, nor was there hyperpigmentation or 
skin induration.  There was no rash on the arms, legs, or any 
other area of the body.  His skin condition was noted to not 
be systemic, as the veteran had not been worked up for a 
connective tissue disorder.  His current skin medications 
included tetracycline, fluocinonide ointment, Dermasil oil, 
Selsun shampoo, Nizoral cream, and Retin-A.  He had never 
been treated with systemic corticosteroids or 
immunosuppressive drugs.  The diagnosis was scarring alopecia 
that was treated with hydrocortisone and antifungal cream.  
The veteran had not been worked up for a connective tissue 
disorder, but his skin condition was localized only to the 
scalp area and he did not have any deformity of the skin or 
scarring.  The hair loss was well-concealed, and measured 
about 2 centimeters in diameter in different areas of the 
scalp, extending especially on the back and occipital area.  
The percentage of exposed area affected was approximately 10 
percent.

The veteran's lesions and resultant scars have been 
determined to be well-concealed and non-disfiguring.  As the 
evidence additionally does not otherwise reflect constant 
exudation or constant, extensive lesions, the Board finds 
that the veteran has not been entitled to a rating in excess 
of 10 percent under the diagnostic criteria in effect prior 
to August 2002 since the effective date of service 
connection.  38 C.F.R. § 4.118, DC 7806 (2001).  Similarly, 
the Board finds that since the effective date of service 
connection, the veteran has not been entitled to a rating 
higher than 10 percent under the diagnostic criteria 
currently in effect.  The percentage of the veteran's 
affected skin has been estimated to be 10 percent; well under 
the 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas required for a rating in excess of 10 
percent.  Additionally, as the veteran has never been treated 
with systemic therapy such as corticosteroids or other 
immunosuppressive drugs, he does not meet those criteria for 
a rating higher than 10 percent.  38 C.F.R. § 4.118, DC 7806 
(2006).

The Board appreciates the veteran's complaints regarding the 
severity of skin disorder.  However, the weight of the 
credible evidence demonstrates that his skin disorder has not 
warranted a rating higher than 10 percent since January 1, 
2002, the effective date of service connection.  As the 
preponderance of the evidence is against the claim for an 
increased initial rating, the "benefit-of-the-doubt" rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003, February 
2004, and April 2005; rating decisions in October 2001 and 
August 2003; and a statement of the case in January 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2005 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

Service connection for a sleep disorder is denied.

An initial rating higher than 10 percent for a right knee 
disability is denied.

A compensable initial rating for a left varicocele is denied.

An initial rating higher than 10 percent for a skin disorder 
is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a gastrointestinal 
disorder and a disorder of the hands and feet.

With regard to the veteran's claim for service connection for 
a gastrointestinal disorder, the veteran's service medical 
records show that in January 1995 he reported to sick call 
with complaints of daily substernal pain that he felt was 
likely indigestion due to relief after burping.  Physical 
examination revealed no cardiovascular abnormalities.  He was 
prescribed an antacid for daily use.  In March 1995, his 
antacid prescription was refilled, and he was additionally 
prescribed another medication for alleviation of symptoms 
related to acid reflux.  The next and final record of a 
complaint related to gastrointestinal problems is dated in 
April 2001.  At that time, the veteran complained of gas.  He 
reported that he had been consuming two bowls of high-fiber 
cereal with milk in the morning.  After discontinuing both 
the milk and the cereal, his symptoms were diminished.  He 
was advised to slowly reintroduce milk in order to ascertain 
whether his symptoms were related to milk.  On VA examination 
in September 2001, prior to separation from service, the 
veteran reported increased stomach problems in the past five 
years that had gradually worsened.  He stated that he 
believed it was related to medications he had been 
prescribed.  Physical examination resulted in a diagnosis of 
dyspepsia.  The examiner, however, did not comment as to the 
likely etiology of the disorder.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2006); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  While the veteran in this case has 
already been afforded a VA examination, the examiner did not 
opine as to whether the veteran had a chronic 
gastrointestinal disorder related to symptoms experienced in 
service, or as to whether his gastrointestinal disorder was 
related to the use of prescription medication, as the veteran 
alleged.  As the record reflects that the veteran has been 
assessed with dyspepsia, and that he has been prescribed 
NSAIDs for treatment of his right knee disability, and no 
opinion has yet been rendered as to whether any 
gastrointestinal disorder is related to his use of medication 
prescribed for his service-connected right knee disability, 
the Board finds that a remand for an examination and 
etiological opinion is necessary.  

With regard to his claim for service connection for a 
disorder of the hands and feet, the veteran's service medical 
records show that beginning in October 1981 he periodically 
complained of tingling and numbness in his hands and feet, 
particularly in cold weather.  The assessments for these 
complaints over the next 20 years of his active service 
included poor circulation, possible broken down arch, 
possible cervical involvement, rule out carpal tunnel 
syndrome, and rule out Reynaud's disease.  Neurological 
testing, however, revealed no abnormalities.  Nor were any 
circulatory problems ever diagnosed.  No formal diagnosis of 
the veteran's complaints was ever made.  On VA examination in 
September 2001, prior to separation from service, the veteran 
complained of numbness and cold hands, and noted that he had 
undergone a nerve conduction study.  He denied experiencing 
intermittent claudication.  Physical examination  revealed 
that his cranial nerves were grossly intact, with no sensory 
or motor deficits.  All the peripheral pulses were present, 
including the dorsalis pedis and posterior tibialis.  The 
assessment was "no circulatory problems in the hands or 
legs."  Significantly, however, the veteran's service 
medical records were not available for review, and the 
examiner did not comment as to any appropriate diagnosis for 
the veteran's complaints, or the etiology therefore.  Thus, 
while the veteran in this case has already been afforded a VA 
examination, the Board finds that the examination was 
inadequate, given that the claims folder was not available 
for review, and thus an accurate assessment of the veteran's 
condition could not be determined.  To ensure a thorough 
examination and evaluation, the veteran's disability must be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2006).  
Therefore, the claim must be remanded for an examination with 
review of the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
gastroenterological examination for the 
purpose of ascertaining the etiology of 
any gastroenterological disorders.  Any 
further indicated studies must also be 
conducted.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that 
any gastroenterological or 
gastroesophageal disorder which may be 
diagnosed is causally or etiologically 
related to the symptoms the veteran 
experienced in service or to the 
medication prescribed for the veteran's 
service-connected right knee 
disability.  The examiner should 
provide the rationale for the opinions 
provided.

2.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
complaints of tingling and numbness in 
the hands and feet.  Any further 
indicated studies must also be 
conducted.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that 
any current disorder affecting the 
hands and feet which may be diagnosed 
is causally or etiologically related to 
the symptoms the veteran experienced 
for over 20 years during service.  The 
examiner should provide the rationale 
for the opinion provided.

3.  Then, readjudicate the veteran's 
claims for service connection for a 
gastrointestinal disorder, to include 
as due to medications prescribed for a 
service-connected right knee 
disability, and for a disorder of the 
hands and feet.  If the decisions 
remains adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


